         Case 2:19-cv-09993-KPF Document 75 Filed 02/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YURI STAROSTENKO and IRINA
TSAREVA-STAROSTENKO

                          Plaintiffs,               19 Civ. 9993 (KPF)
                   -v.-                                  ORDER
UBS AG (A SWISS BANK) and UBS
(BAHAMAS) LTD,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On January 5, 2021, summonses as to Defendants UBS AG and UBS

(Bahamas) were reissued so that Plaintiffs may attempt proper service in

accordance with the Convention of 15 November 1965 on the Service Abroad of

Judicial and Extrajudicial Documents in Civil or Commercial Matters, also

known as the Hague Service Convention. This matter is hereby STAYED

pending completion of those efforts or further order of the Court.

      SO ORDERED.

Dated:       February 8, 2021
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
